Callahan, J.
(dissenting). I dissent. No circumstance appears herein justifying the exercise of the discretionary power of the court below to order a jury trial. The defendants waited six months after the time within which they were required to file a demand for a jury and then moved the court to grant a jury trial. My view of section 118 of the Municipal Court Code is that the discretionary power vested in the court should not be used to relieve one of the litigants of oversight but only in instances where the court from a consideration of the issues involved believes that the interests of justice require submission to a jury.